Order issued September 28,2012




                                              In The
                                   C!rnurt nf Appeals
                         1J1iftq ilistrirt nf Wcxas at ilallas
                                       No. 05-12-01315-CV

                              IN RE CRAIG WATKINS, Relator

                 Original Proceeding from the 282nd Judicial District Court
                                   Dallas County, Texas
                    Trial Court Cause Nos. F10-42330-S and F12-40559-S


                                            ORDER
                         Before Justices Morris, Richter, and Lang-Miers

       The Court has before it relator's petition for writ of mandamus. The Court requests that real

party in interest and respondent file any responses by October 8, 2012. On its own motion, the Court

STAYS all proceedings in this cause pending in the trial court.